Case 0:19-cv-62342-AHS Document 15-1 Entered on FLSD Docket 10/25/2019 Page 1 of 4




                   Exhibit 1
                                                    Davie, FL,33314
                                                                                                    Manufactured by:

                                                                      Green Roads of Florida LLC.



                               Dietary Supplement

net wt. 0.5 fl. oz (15ML)
       Suggested Use: Place 0.5 - 1 ML under tongue for at least 30 seconds before swallowing




                                  Supplement Facts
                             Serving Size: 1 ML

                             Servings Per Container: 15


                             Amount Per Serving                                                                                                 % Daily Value


                             Hemp Oil (Aerial Plant Parts)                                                                          21 mg                                        **

                             Cannabidiol (CBD)                                                                                      17 mg                                        **


                             ** Daily Value not established.



      Other Ingredients:
      Hemp Seed Oil, Kosher-Grade Vegetable Glycerin




                            These statements have not been approved by the Food and Drug administration. This

                                                        product is not intended to diagnose, treat, cure, or prevent any disease.




       If you are pregnant, nursing, have any health conditions or are taking any medications, consult your health care practitioner before using this product. Tamper evident use only if seal is
       intact. Keep out of reach of children.
       STORE IN A COOL, DRY PLACE.
                                                                                                                                                                                                     Case 0:19-cv-62342-AHS Document 15-1 Entered on FLSD Docket 10/25/2019 Page 2 of 4
ase 0:19-cv-62342-AHS Document 15-1 Entered on FLSD Docket 10/25/2019 Page 3 of




                 ND THC
                 (<0.0mg of THC)




                      Manufactured for
                      and distributed by:
                      Green Roads of Florida LLC.
                      Deerfield Beach, FL 33441
                      833-462-8922
Case 0:19-cv-62342-AHS Document 15-1 Entered on FLSD Docket 10/25/2019 Page 4 of 4




                                                                     Ingredients: Corn Syrup, Sugar
                                                                     (from beets), Water, Gelatin, Citric
                                                                     Acid, Natural and Artificial Flavors,
      SCAN FOR                                                       Lactic Acid, Pectin, FD&C Red 40,
                                                                     Yellow 5, Yellow 6, Blue 1, 300 MG



                                     relax bears
      3RD PARTY
     LAB RESULTS                                                     Broad-spectrum Hemp-Derived
                                                                     Cannabinoid Extract

                                                                     Note: If you are pregnant, nursing,
                                                                     have any health conditions or are
                                     HEMP-DERIVED CBD GUMMIE         taking any medications, consult
                                                                     your health care practitioner before

                                      300MG
                                                                     using this product.
                                                                     Tamper evident, use only if seal is
                                                                     intact.
                                                                     Keep out of reach of children.
                                        SWEET & RELAXING             STORE IN A COOL, DRY PLACE.
                                                                      These statements have not been approved by
       Manufactured by:               10MG       30       300MG          the Food and Drug administration. This
       Green Roads of Florida LLC.                                     product is not intended to diagnose, treat,
       Davie, FL 33314                                                        cure, or prevent any disease.
                                             net wt. 3.8 oz (108g)
